internal_revenue_service number release date index number -------------------- ------------------------ -------------------------- ---------------------- ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl b01 plr-140678-11 date date legend taxpayer country a llc state b c year business x dear -------------- ----------------------------------------------- --------------------- ---------------------------------- ------------- -- -- ------- ------------------------------------ this replies to a letter dated date as supplemented by correspondence dated date and date from your authorized representative requesting a ruling that your net operating losses from business x may be used in future years regardless of your residency status facts taxpayer a country a national is a resident_alien solely by reason of sec_7701 of the code llc is a state limited_liability_company wholly owned by taxpayer llc is engaged in business x within and without the united_states directly and through wholly-owned u s limited_liability companies with an office in state llc and its u s subsidiaries are disregarded as separate from taxpayer for u s federal plr-140678-11 income_tax purposes by reason of the activities of llc and its u s subsidiaries taxpayer represents that he has a net_operating_loss taxpayer plans to relocate to country a in year and become involved in business x in and around country a taxpayer represents that his relocation to country a will be for a period of b to c years after which he will return to live in the united_states during the period that he is living in country a taxpayer represents that he will be a nonresident_alien for u s federal_income_tax purposes and a resident of country a for purposes of its domestic law and the u s -country a income_tax treaty during this period llc and its subsidiaries will continue to carry on business x in the united_states through a fixed place of business in the united_states taxpayer further represents that the profit or loss from business x in the united_states will be attributable to that fixed place of business and thus taxable as business profits under article of the u s - country a treaty when taxpayer returns to the united_states he will again be a resident_alien for u s federal_income_tax purposes taxpayer represents that llc and its u s subsidiaries will continue to be managed and controlled in the united_states while taxpayer is a country a resident taxpayer further represents that some of his unexpired net operating losses from business x would have been allocated and apportioned to income effectively connected with the conduct_of_a_trade_or_business in the united_states had he been taxed as a nonresident_alien in such years taxpayer requests a ruling that will permit him to use that portion of his unexpired net operating losses from business x against any effectively connected gross_income of business x during the period he is taxed as a nonresident_alien similarly taxpayer requests a ruling that he may carry over any properly apportioned net_operating_loss from business x while he is a nonresident_alien to taxable years after he reacquires u s resident status taxpayer also requests a ruling that his unused net operating losses from business x generated while he was a resident_alien if still available may be carried over to his taxable years after he reacquires u s resident status law analysis sec_1_1-1 of the income_tax regulations generally provides that a resident_alien individual is liable to the income taxes imposed by the code whether the income is received from sources within or without the united_states sec_7701 of the internal_revenue_code code provides that an alien individual shall be treated as a resident_alien with respect to any calendar_year if such individual meets a substantial_presence_test in sec_7701 sec_871 provides that a nonresident_alien_individual engaged_in_a_trade_or_business_within_the_united_states during the taxable_year shall be taxable as provided in plr-140678-11 sec_1 or ie graduated rates on his taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_873 provides that deductions are allowed to a nonresident_alien_individual for purposes of sec_871 only if and to the extent that they are connected with income that is effectively connected with the conduct of the nonresident alien’s trade_or_business in the united_states with certain exceptions not relevant to this ruling the rules governing the proper apportionment and allocation of deductions to a nonresident alien’s income from a u s trade_or_business are found generally in sec_861 et seq of the code see sec_1_873-1 sec_1_861-8 provides that a net_operating_loss_deduction allowed under sec_172 shall be allocated and apportioned in the same manner as the deductions giving rise to the net_operating_loss_deduction sec_172 generally allows for net_operating_loss carrybacks and carryovers without regard to the resident status of a taxpayer according to the legislative_history of sec_172 a nonresident alien’s net_operating_loss may be carried in accordance with sec_172 to other taxable years for which the tax is imposed pursuant to sec_871 see h_rep_no 89th cong 2d sess pincite based solely on the information submitted and the representations made it is held that the portion of taxpayer’s unused net operating losses from business x that were generated while he was taxed as a u s resident and that would have been allocated and apportioned in accordance with the rules in sec_1 e to the gross_income of business x had he been taxed on such income as a nonresident_alien for such years may be used to the extent provided in sec_1_861-8 to offset gross_income effectively connected with the conduct of business x in the united_states while he is a nonresident_alien taxpayer may carry over any unused net operating losses from business x allocated and apportioned to income effectively connected with the conduct of business x in the united_states while he is taxed as a nonresident_alien and may apply such losses against gross_income from business x after he reacquires u s resident status taxpayer may carry over any unused net operating losses from business x generated while he was taxed as a u s resident if still available against his gross_income after he reacquires u s resident status the years in which taxpayer is a nonresident_alien will be taken into account in determining whether any such unused net operating losses from business x are still available under sec_172 plr-140678-11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding whether taxpayer has properly computed the portion of his unused net operating losses that may be carried over in accordance with this ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely elizabeth karzon branch chief branch international
